UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 0R 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 January 3, 2012 Date of Report (Date of earliest event reported) Petron Energy II, Inc. (Exact name of registrant as specified in its charter) Nevada 333-160517 26-3121630 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 17950 Preston Road, Suite 960 Dallas, Texas 75252 (Address of principal executive offices) (972) 272-8190 Registrant’s telephone number, including area code Copy of all Communications to: Zouvas Law Group, P.C. 2368 Second Avenue, 1st Floor San Diego, CA 92101 Phone: 619.688.1715 Fax: 619.688.1716 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page - 1 EXPLANATORY NOTE This Amendment No. 1 on Form 8-K/A (this “Amendment”) amends Petron Energy II, Inc.’s Current Report on Form 8-K (the “Original Filing”) originally filed on January 6, 2012 with the Securities and Exchange Commission (the “Commission”) We are filing this Amendment for the purpose of revising disclosures under Subpart 1200 of Regulation S-K and updated Financial statements incorporated by reference from subsequent filings. Except for the changes effected by this Amendment No. 1 on Form 8-K/A, no modification or update is otherwise made to any other disclosures or exhibits to the Original Filing. FORWARD LOOKING STATEMENTS This Current Report on Form 8-K contains forward-looking statements which involve risks and uncertainties, principally in the sections entitled “Business,” “Risk Factors,” and “Management’s Discussion and
